Citation Nr: 0412207	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  00-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to a disability rating in excess of 20 
percent for left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from December 8, 
1990, to September 29, 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in June 2000.  After receiving a 
statement of the case in October 2000, the appellant 
perfected his appeal to the Board by timely filing a 
substantive appeal in November 2000.  In November 2001, the 
case was remanded by the Board for additional development.  

Service connection was denied for a low back disorder by a 
June 1992 rating decision on the basis that the appellant's 
service medical records did not reveal the presence of any 
low back pathology.  The June 1992 rating decision became 
final as a result of the appellant's failure to file an 
appeal of the decision within one year after receiving 
notification thereof later in June 1992.  A September 1996 
rating decision denied service connection for a low back 
disorder on the basis that new and material evidence had not 
been submitted to permit reopening of the June 1992 rating 
decision.  The September 1996 rating decision became final 
when the appellant did not file an appeal of the decision 
within one year after receiving notification thereof in 
September 1996.  

A July 1997 rating decision denied the appellant's claim for 
service connection for a low back disorder as being secondary 
to his service-connected left knee disability.  While he 
timely perfected an appeal of that claim in March 1998, after 
receiving a statement of the case, the appellant subsequently 
withdrew his appeal in June 1998, and the July 1997 rating 
decision thereafter became a final decision as to a claim of 
secondary service connection for a low back disorder.  




FINDINGS OF FACT

1.  Service connection for a low back disorder on a direct 
basis was denied by a September 1996 rating decision, which 
became final when the appellant did not file an appeal within 
one year after receiving notice thereof in September 1996.  

2.  Additional evidence has been submitted since the 
September 1996 rating decision that must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a low back disorder.  

3.  The appellant has lumbar paravertebral myositis that is 
related to low back pain manifested in service.  

4.  The appellant's left knee disability is manifested by 
degenerative arthritis, limitation of motion, and pain, 
without instability or subluxation.  


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service 
connection for a low back disorder on a direct basis is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1996); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302 (2003).  

2.  New and material evidence regarding the issue of 
entitlement to service connection for a low back disorder on 
a direct basis has been submitted since the September 1996 
rating decision, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  Lumbar paravertebral myositis was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  

4.  A rating in excess of 20 percent for left knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5003, 5257, 5260, 5261 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a claim for service connection for a low 
back disorder and for a disability rating in excess of 10 
percent for left knee disability was received on November 12, 
1998.  Thereafter, the March 2000 rating decision granted a 
20 percent rating for the appellant's left knee disability 
and denied service connection for a low back disorder.  Only 
after a November 2001 remand by the Board for additional 
development and to inform the appellant about the VCAA, did 
the AOJ, on December 18, 2001, provide notice to the 
appellant regarding what information and evidence was needed 
to substantiate his claim, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  The Board notes, however, that a supplemental 
statements of the case issued to the appellant in October 
2003 explained what was need to establish entitlement to a 
higher rating for his left knee disorder and to reopen a 
claim for service connection for a low back disorder.  In a 
December 2003 statement, the appellant indicated that he had 
no additional evidence to submit.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying his 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 18, 
2001, was not given prior to the first AOJ adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was remanded to the 
RO for additional development and to provide notice of the 
VCAA to the appellant, where it was readjudicated.  
Thereafter, a supplemental statement of the case were 
provided to the appellant.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  

Regarding the duty to assist, the Board notes that the 
appellant's service medical records, along with all pertinent 
VA medical records, have been obtained and associated with 
the claims file.  Additionally, the reports of VA medical 
examinations performed in April 2002 and March 2003 have been 
associated with the claims file, as has a May 2003 VA medical 
opinion.  The appellant declined the opportunity to provide 
testimony regarding his claims at a hearing.  As noted above, 
he stated in December 2003 that he did not have any 
additional evidence to submit.  Under these circumstances, it 
is apparent that no additional evidentiary development is 
warranted since the claims file contains the relevant medical 
evidence and comprehensive information regarding the 
appellant's claim for service connection for a low back 
disorder and for a higher rating for left knee disability.  
Therefore, the Board finds that VA's duty to assist the 
appellant has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

I.  A Low Back Disorder

The appellant contends that he has a low back disorder that 
is related to the low back pain for which he was treated 
during service.  

A September 1996 rating decision denied service connection 
for a low back disorder on a direct basis.  The evidence 
considered by the September 1996 rating decision included the 
appellant's service medical records.  A May 1988 quadrennial 
examination report for the National Guard indicated that the 
appellant complained of recurrent back pain and stated that 
he was in construction work.  A December 1990 service medical 
record noted that the appellant complained of low back pain 
since the previous Sunday (which was December 9, 1990- the 
day after he had entered active duty).  The appellant 
complained of low back pain in September 1991 and at his 
separation examination later in September 1991.  At 
quadrennial examinations in November 1991, February 1994, and 
October 1998, the appellant reported a history of recurrent 
low back pain.  He had also been seen for a complaint of low 
back pain in April 1995.  

Postservice evidence considered in September 1996 included 
the report of a March 1992 VA spine examination that included 
the following findings: no posture abnormalities, 
deformities, or limitation of motion in the lumbar spine; 
tenderness to pressure with moderate spasms of the lumbar 
paravertebral musculature; and back pain elicited with 
straight leg raising at 80 degrees bilaterally and on knee 
extension bilaterally to 170 degrees.  The diagnosis was 
lumboparavertebral myositis secondary to back strain.  Also 
of record in September 1996 was the report of a March 1992 VA 
general medical examination that indicated the appellant 
complained of low back pain the increased with sitting, 
bending, and exercise.  The diagnoses included lumbar 
myositis.  

The denial of service connection for a low back disorder by 
the September 1996 rating decision was based on a finding 
that new and material evidence had not been submitted since 
the previous and final June 1992 rating decision, which had 
denied service connection for a low back disorder on the 
basis that a low back disorder was not shown to have been 
present in service.  

After the appellant was notified of the September 1996 rating 
decision (later in September 1996), he did not file an appeal 
of the decision within one year thereafter.  Therefore, the 
September 1996 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302(a) (1996); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302(a) (2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for a low back disorder was 
in the September 1996 rating decision, the Board must 
determine whether new and material evidence has been received 
subsequent to the September 1996 rating decision sufficient 
to reopen that claim.  

The Board does not find the July 1997 rating decision 
referenced above to be a final decision with regards to the 
appellant's current claim because that rating decision was 
limited to consideration of whether he had a low back 
disorder that had been caused by his service-connected left 
knee disability.  

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The evidence submitted since the September 1996 rating 
decision includes the following: VA medical records dated 
since 1996 that show treatment for low back disability; a 
March 2000 National Guard quadrennial examination report that 
listed a diagnosis of herniated nucleus pulposus; a report of 
a July 2002 VA MRI of the lumbosacral spine that listed 
impressions of suspected lumbar muscle spasm, degenerative 
changes in the lumbosacral spine, and degenerative disc 
herniation at L5-6 and disc bulging from L3 to S1; and lay 
statements from two fellow servicemen, dated in October 1998, 
that described the appellant's complaints of back problems 
while stationed in Southwest Asia during the Persian Gulf 
War.  

Also added to the record since 1996 is the report of a March 
2003 VA spine examination, at which time the appellant gave a 
history of injuring his low back lifting and moving heavy 
ammunition during the Persian Gulf War.  He also indicated 
that he had been separated from the National Guard in March 
2000 due to physical limitations resulting from his left knee 
and low back disabilities.  His complaints included stiffness 
and constant pain in his lower back, along with occasional 
numbness in the left thigh and calf.  The examiner reported 
that that there was painful limitation of motion in the 
lumbar spine, as well as spasms and tenderness to palpation 
in the paravertebral muscles from L2 to L5.  The diagnoses 
were lumbar myositis, L5-L6 herniated nucleus pulposus, 
degenerative joint disease of the lumbar spine, and left L4 
and L5 radiculopathy.  The examiner stated that, after 
reviewing the claims file, including the service medical 
records, he believed the appellant's herniated disc and 
radiculopathy were related to his complaints of low back pain 
since lifting heavy ammunition in service.  

In April 2003, a Veterans Service Center requested the 
physician who performed the March 2003 VA examination to 
clarify his statement in his March 2003 examination report 
linking the appellant's current herniated nucleus pulposus 
condition and radiculopathy to his National Guard service.  
The examiner was reminded that the only period considered 
qualifying service for the purpose of compensation benefits 
for a back disability incurred in service was the appellant's 
active duty period from December 7, 1990, to September 29, 
1991.  In a May 2003 addendum to his March 2003 report, the 
examiner opined, after again reviewing the claims file, that 
the appellant's lumbar paravertebral myositis secondary to 
back strain was at least as likely as not related to 
symptomatology in military service, while the herniated 
nucleus pulposus at L5-L6 and radiculopathy diagnosed in 
March 2003 was not as likely as not etiologically related to 
symptomatology manifested during the appellant's period of 
service from December 7, 1990, to September 29, 1991.  

After reviewing the evidence submitted since the September 
1996 rating decision, the Board finds that it is new and 
material because it provides a competent medical opinion that 
the appellant has low back disability that is related to his 
military service.  Accordingly, the Board reopens the claim 
of entitlement to service connection for a low back disorder.  
38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. § 3.156.  The 
Board also finds that a decision rendered on the merits at 
this time would not be prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

In assessing the appellant's claim for service connection for 
a low back disorder, the Board notes that the medical 
evidence does not establish a nexus between the low back pain 
in service and the currently diagnosed herniated nucleus 
pulposus and degenerative arthritis in the lumbar spine.  
However, the Board does find that there is an approximate 
balance between the positive and negative evidence as to 
whether the appellant has a back disability that is related 
to service.  While no chronic low back disorder was diagnosed 
in service or for several years following the appellant's 
separation from active duty in September 1991, a VA physician 
has provided competent evidence indicating that the 
appellant's current lumbar paravertebral myositis is related 
to the low back pain for which he was treated on at least two 
occasions during his period of active duty.  Because a 
veteran is extended the benefit of the doubt when the 
evidence is in equipoise, under 38 U.S.C.A. § 5107, the Board 
finds that service connection is warranted for lumbar 
paravertebral myositis.  

II.  Left Knee Disability

The appellant argues that his left knee disability is more 
severely disabling than currently evaluated and, therefore, 
warrants a higher rating. 

Service medical records showed that the appellant was treated 
on several occasions for complaints of left knee pain.  A 
July 1985 record noted that the appellant indicated he had 
recurrent left knee pain on ambulation that had begun in 
basic training; the assessment was ligament strain in the 
left knee.  Notations in February 1991 and March 1991 
included assessments of tendonitis and infrapatellar 
tendonitis, respectively.  

At the March 1992 VA general medical examination, the 
appellant complained of left knee pain during work, exercise, 
or running.  A diagnosis of rule out left knee tendonitis was 
reported.  

A VA joints examination of the left knee, also performed in 
March 1992, revealed tenderness over the subpatellar region 
and crepitus with movement, but no swelling, deformity, or 
limitation of motion in the knee.  A small bone island on the 
distal third of the femur was seen on X-ray of the left knee.  
The diagnosis was subpatellar bursitis in the left knee.  

The appellant complained of pain in the left anterior knee 
with radiation to the shin, and on weight bearing, at a June 
1994 VA joints examination.  He reported that he had not 
experienced any locking of the left knee, and he denied 
numbness, cramps, paresthesias, or weakness of the left leg.  
Examination revealed that the left knee had no swelling, 
deformity or medial/lateral instability with valgus and varus 
stress.  There was mild crepitus, a positive patellar 
grinding test, and tenderness to palpation on the patellar 
tendon, the infrapatellar bursa, and the distal aspect of the 
left shin.  The diagnoses were left knee infrapatellar 
bursitis and patellar tendonitis, left tibialis anterior shin 
splint, and small bone island at the distal third of the left 
femur by X-ray.  

At an August 1998 VA joints examination, the appellant 
complained of moderate pain on both sides of his left knee 
with radiation to the posterior aspect.  Examination revealed 
full range of motion in the left knee without pain, and there 
was no obvious evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the left knee.  There were mild 
crepitations and a positive patellar grinding test, but no 
constitutional signs of inflammatory arthritis.  The 
diagnosis was left knee patellar tendonitis with bursitis.  

At a July 1999 VA joints examination, the appellant reported 
stinging pain anteriorly and medially in the left knee when 
walking and moving around.  He also complained of instability 
and occasional giving way of the left knee when walking, as 
well as occasional locking of the knee.  He described flare-
ups of pain (8/9 out of 10 on a scale of 1-10) in the left 
knee, occasionally twice a week, with the pain aggravated by 
standing, squatting, running, and prolonged walking.  He 
indicated that he used a knee sleeve for comfort.  
Examination revealed that the left knee was swollen and warm.  
Range of motion was flexion to 100 degrees and extension to 0 
degrees, with painful motion beginning at 100 degrees.  The 
knee was tender to palpation on the left medial anterior 
condyle and at the patellar tendon.  There was no effusion, 
weakness, or rubor of the knee, and stability of the 
collateral ligaments was good.  Lachman's, posterior/anterior 
drawer, and McMurry's tests were negative, while a patellar 
grinding test was positive.  The diagnosis was left knee 
patellar tendonitis and patellofemoral syndrome of the left 
knee.  

The most recent VA examination of the appellant's left knee 
was performed in April 2002, pursuant to the Board's November 
2001 remand request.  He complained of moderate left knee 
pain on the medial aspect associated with cramps on the left 
posterior knee and occasionally upon walking.  He described 
loss of adjustment of the left knee.  He stated that there 
had been no visits to the emergency room due to his left knee 
during the past year, and there had been no episode of 
dislocation or recurrent subluxation.  He indicated that cold 
weather caused severe pain in the left knee, and that he had 
used braces, BenGay, and medications on a daily basis for the 
past two years.  He also reported that his left knee pain 
prevents him from running or practicing sports such as 
basketball and softball.  The examiner noted that there were 
no constitutional symptoms for inflammatory arthritis, and 
that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement of the left 
knee.  Range of motion testing for the left knee revealed 
that flexion was to 110 degrees and that extension "equals 
minus 5 degrees."  The examiner stated that appellant had a 
normal gait cycle, and that the left knee joint was stable 
and pain free.  The diagnosis was left knee patellar 
tendinitis with patellofemoral bursitis.  The examiner stated 
that, with respect to the remand request regarding 
information as to the appellant's left knee, there was no 
ankylosis, subluxation, dislocation, lateral instability, or 
impairment of the tibia and fibula.  

VA outpatient records dated from 1992 to 2002 show occasional 
treatment for the appellant's left knee disability.  An 
August 2002 VA X-ray of the left knee revealed mild 
degenerative changes and small suprapatellar effusion.  At 
the March 2003 VA spine examination, he appellant complained 
of giving way in the left knee.  

Service connection was granted for left knee disability by a 
June 1992 rating decision, and a noncompensable rating was 
assigned effective September 30, 1991.  A September 1994 
rating decision granted a 10 percent rating for the left knee 
disability, effective May 3, 1994.  A March 2000 rating 
decision assigned a 20 percent rating for the left knee 
disability, effective June 10, 1998.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 
30 degrees, a 10 percent evaluation when limitation is to 
45 degrees, and a noncompensable evaluation when limitation 
is to 60 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

The Board notes that although the appellant has complained at 
times of instability and giving way in the left knee, there 
is no objective evidence demonstrating the presence of 
instability, subluxation, or dislocation of the left knee at 
any time.  As such, the appellant's left knee disability is 
not shown to met the criteria for a higher rating under 
Diagnostic Code 5257.  

However, there is X-ray evidence of degenerative changes in 
the left knee, and range of motion in the knee is limited, 
with extension to 5 degrees and flexion to 110 degrees.  
Those findings meet the criteria for a 10 percent rating 
under Diagnostic Codes 5003, 5260, and 5261.  A rating in 
excess of 10 percent for left knee disability, based on 
arthritis and limitation of motion, would require greater 
limitation of flexion or extension.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The evidence presented demonstrates that the appellant's left 
knee pain results in functional disability that would warrant 
an additional 10 percent rating under the rational set out in 
DeLuca.  Therefore, the Board find that the currently 
assigned 20 percent rating for the appellant's service-
connected left knee disability is warranted on the basis of 
arthritis in the knee, the degree of limitation of motion 
demonstrated, and the functional disability associated with 
the disorder.  However, the clinical findings do not present 
evidence that would permit the Board to assign a disability 
rating in excess of 20 percent for the left knee disability 
under any of the potentially applicable diagnostic codes.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his service-connected left knee disability.  He has also 
offered his own general arguments to the effect that he 
believes that his left knee disability has worsened.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his left knee disability warrants a higher rating.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that any of the veteran's knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization, or 
marked interference with employment beyond that contemplated 
by the Rating Schedule has not been demonstrated.  Therefore, 
consideration of an extraschedular rating for the service-
connected knee disability is not appropriate.  




ORDER

Service connection is granted for lumbar paravertebral 
myositis.  

A disability rating in excess of 20 percent for left knee 
disability is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



